Citation Nr: 1750336	
Decision Date: 11/06/17    Archive Date: 11/17/17

DOCKET NO.  11-06 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a psychiatric disability (other than schizophrenia), to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel






INTRODUCTION

The appellant is a Veteran who served on active duty for training (ACDUTRA) from April 1957 to September 1957, and on active duty from October 1961 to February 1962. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Atlanta, Georgia RO.  In his March 2011 substantive appeal, the Veteran requested a Board hearing at the RO; in an August 2014 statement, he withdrew the hearing request.

This case was remanded in December 2014, for additional development.  It is again before the Board for further appellate review.

In August 2015, the Veteran again expressed that he wanted another hearing.  He was sent a letter in August 2016, asking the Veteran to clarify what type of hearing you wanted to attend, and informing him that he had 60 days to reply.  As the Veteran did not reply to the letter, the Board considers the request for a hearing to be withdrawn.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

The medical evidence shows that the Veteran has been diagnosed with PTSD which is medically attributed to stressors she experienced during her service.






CONCLUSION OF LAW

The criteria for establishing service connection for PTSD due to military sexual trauma (MST) have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service connection for PTSD - Legal Criteria 

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (a).  Where a disease is first diagnosed after discharge, service connection will be granted when all of the evidence, including that pertinent to service, establishes that it was incurred in service.  38 C.F.R. § 3.303(d).

Generally, to establish a right to compensation for a present disability, the claimant must provide competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d, 1362, 1366 (Fed. Cir. 2009).

To be entitled to service connection for PTSD, as opposed to another mental health disorder, the record must include (1) medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125 (a) (i.e., DSM-IV for appeals before August 4, 2014 and DSM-V for appeals certified after August 4, 2014); (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304 (f); see also Cohen v. Brown, 10 Vet. App. 128, 138 (1997).

There are special considerations for PTSD claims predicated on a personal assault. The pertinent regulation, 38 C.F.R. § 3.304 (f)(5), provides that PTSD based on a personal assault in service permits evidence from sources other than the Veteran's service records which may corroborate his or her account of the stressor incident.

Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304 (f)(5).  VA's Adjudication Procedures Manual (M21-1MR) also identifies alternative sources for developing evidence of personal assault, including private medical records, civilian police reports, reports from crisis intervention centers, testimonial statements from confidants such as family members, roommates, fellow service members, or clergy, and personal diaries or journals.  M21-1MR, Part IV, Subpart ii, 1.D.17.g.

Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance, substance abuse, episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304 (f)(5).

VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(5).

The Veteran contends that he has PTSD as the result of being raped by a male nurse while hospitalized at the end of his period of active duty.  

II.  Background

Service treatment records reflect that the Veteran was evaluated in January 1962 by the Department of Neuropsychiatry at Letterman General Hospital.  The examiner noted that the Veteran had been recalled to active duty in October 1961 with his reserve unit after spending a "nightmarish six months on active duty in 1957."
The examiner noted the Veteran's long-standing overwhelming fears of violence and war, and that while he had great difficulty, he was able to complete his six month training period, primarily because he knew it would end at a specified time.  However, upon his return to active duty, he became extremely anxious and fearful again, realizing that he could not possibly successfully complete another tour, he consulted the military psychiatrist at Fort Rucker shortly after his return to duty, and he stated that this psychiatrist agreed that he should not return to duty and therefore attempted to have patient separated from the military.  This move was disapproved by Third Army Headquarters, however, and the patient was transferred with his unit to Fort Irwin, California for further training.  At this post the Veteran again became overwhelmed with anxiety and fear, he developed intractable vomiting, and he hid in the woods in an effort to avoid contact with his fellow soldiers.  His commanding officer indicated that he seemed depressed, unable to eat and had an uncontrollable fear of crowds.  This officer felt that this patient was unable to perform any duty and recommended that the patient be separated because he was unfit for military service.  The patient was therefore transferred to Letterman General Hospital for evaluation and disposition.

The Veteran submitted a private opinion dated in November 2009, from V.R.P., M.D.  The examiner indicated that the Veteran had a long history of depression, anxiety spells, and recurrent symptoms of PTSD that commenced while he was serving in the Army from October 1961 to February 1962.  The examiner reported that the Veteran had been raped during the time he was in the Army.  The examiner diagnosed major depressive disorder with psychotic features, PTSD, which was emerging from past abuse issues, anxiety/panic disorder, obsessive-compulsive trends / disorder, and alcohol abuse disorder in remission.

The Veteran submitted an August 2010 letter from the VA doctor who treated him for PTSD.  The doctor reported that he had treated the Veteran for chronic, military-related PTSD, and for recurrent major depressive disorder since April 2010.  The examiner noted that there was no way to verify the stressor reported by the Veteran. Treatment records from this physician reflect a diagnosis of PTSD as a resulted of military sexual trauma.

The Veteran was provided with a VA examination in October 2012.  The examiner, a VA Psychiatrist/Psychologist, found that the Veteran met the DSM-IV criteria for a diagnosis of PTSD, which was at least as likely as not caused by the in-service event of being raped while an inpatient at a hospital during active military service.  The examiner noted that the Veteran's report of the event and subsequent symptoms were consistent throughout the available medical record.

The Veteran was provided with another VA examination in June 2015.  The examiner found that the Veteran did not meet the criteria for PTSD at the time of the examination, but diagnosed schizotypal personality disorder.  He noted that there was no evidence to support the occurrence of military sexual trauma, nor were there markers for such an assault.  The examiner indicated that the Veteran reported that he was anally raped in 1967 while living with his parents; however, later in the interview, he stated that his recollection of a 1967 sexual assault was incorrect, and that he was raped while at Letterman.  The examiner found that the in-service assessment of "passive dependency reaction" was said to have been characterized by "dependency upon family, inability to adjust to military life, and an overwhelming fear of violence," suggesting the presence of an adjustment disorder (impaired adaptation to military life) by current DSM-5 standards.  The examiner found that he could only speculate that the in-service diagnosis of "passive dependency reaction" was not a personality disorder because the clinician who rendered the diagnosis did not so state.  In addition, the examiner noted that he was unfamiliar with the diagnoses appearing in the original DSM which was in use at the time of the 1961 evaluation.  The current examination and a review of the records indicates that the Veteran meets DSM-5 criteria for Schizotypal Personality Disorder, which was characterized by odd beliefs, odd thinking and speech, odd, eccentric, or peculiar behavior, and a lack of close interpersonal relationships.  It is further determined that the current diagnosis was less likely than not incurred in military service, or caused by the diagnosed passive dependency reaction during service.

III.  Analysis

So long as the Board provides an adequate reason or basis for doing so, the Board does not err by favoring one competent medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Greater weight may be placed on one examiner's opinion over another depending on factors such as reasoning employed by the examiners and whether or not, and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  Additionally, the thoroughness and detail of a medical opinion are among the factors for assessing the probative value of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

The Board finds that the June 2015 VA opinion is not probative, for the following reasons.  The examiner found that there was no evidence to support the Veteran's contentions of military sexual trauma, nor were there markers for such an assault.  However, the examiner did not address the fact that the Veteran has alleged that the rape occurred just prior to his discharge.  As such, there are no service treatment records or service personnel records that would show personality changes following such an assault.  In addition, the examiner did not address the lay statement in the record showing that the Veteran began drinking following service.  Finally, the examiner did not adequately address the diagnoses of PTSD in the record.  As such, the June 2015 VA opinion carries very little weight.  

The Board finds that, giving the Veteran the benefit of the doubt, it is at least as likely as not that the Veteran was sexually assaulted during his period of active service.  Accordingly, the Board finds that the Veteran's cited stressor of sexual assault is corroborated.

The Veteran has a current diagnosis of PTSD, provided by a VA Psychiatrist/Psychologist, based on a corroborated stressor.  As such, the Board finds that service connection for PTSD is warranted.  The benefit-of-the-doubt rule has been considered in making this decision.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("By requiring only an
'approximate balance of positive and negative evidence' the Nation, 'in recognition of our debt to our Veterans,' has 'taken upon itself the risk of error' in awarding ... benefits.")


ORDER

Service connection for a PTSD is granted.



____________________________________________
JONATHAN HAGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


